11/23/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 07-0011


                                       PR 07-0011
                                                                                  FLED
                                                                                   NOV 2 3 2020
                                                                                 Bowen Greenwood
                                                                               Clerk of Supreme Court
IN THE MATTER OF CALLING A RETIRED                                                state of Montana
                                                                    O RDER
DISTRICT JUDGE TO ACTIVE SERVICE




      The Honorable Christopher D. Abbott, Judge of the District Court for the First
Judicial District of the State of Montana, has requested the assistance of retired District
Judge Ed McLean to assume jurisdiction of the following Lewis and Clark County Cause
Numbers:
      DV-25-2018-465  Humes v. Farmers Insurance
      DR-25-2019-210  McGlenn v. McGlenn
      DR 25-2011-447  Porter v. Struble
      DDV-2020-741    Montana Association ofCounties v.
                      Public Emplpyees'Retirement Board
      DV-251-2018-318 Allied Wastd Services v. Montana Department of
                      Public Service Regulation
      DV-25-2020-960 Tickell v. TViight
      DV-25-2020-920 Anaya v. Trrn
      DV-25-2020-1430 Buck v. State
      DDR-25-2018-144 Coleman v. Herndon
      DV-2015-319     Reevis v. ToWn ofBrowning and State ofMontana

      Judge McLean has retired under the provisions ofthe Montana Judges' Retirement
System and, being subject to call thr duty pursuant to § 19-5-103(a) and (b), MCA, has
advised that he is agreeable to assisting the First Judicial District Court with the
above-listed matters.
      IT IS HEREBY ORDERED:
       1.     The Honorable Ed McLean, retired District Judge, is hereby called to active
       service in the District Court ofthe First Judicial District ofthe State of Montana,to
       assume judicial authority ofLewis and Clark County Cause Nos.
      DV-25-2018-465   Humes v. Farmers Insurance
      DR-25-2019-210   McGlenn v. McGlenn
      DR 25-2011-447   Porter v. Struble
      DDV-2020-741     Montana Association ofCounties v.
                       Public Employees'Retirement Board
       DV-25-2018-318 Allied Waste Services v. Montana Department of
                       Public Service Regulation
       DV-25-2020-960 Tickell v. Wright
       DV-25-2020-920 Anaya v. Tryan
       DV-25-2020-1430 Buck v. State
       DDR-25-2018-144 Coleman v. Herndon
       DV-2015-319     Reevis v. Town ofBrowning and State ofMontana


and is hereby authorized to proceed with any and all necessary hearings, opinions, and
orders, including final resolution of said matters.
       2. For all active service, Judge McLean shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court of Lewis and Clark
County, with the request that this Order be sent to all counsel ofrecord in the above-listed
matters.
       4. A copy of this Order shall also be furnished to the Honorable Christopher D.
Abbott, the Honorable Ed McLean, and to Cathy Pennie, Office of the Supreme Court
Administrator.
       This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
       DALED this 25aiday of November,2020.




                                                               Chief Justice




                                              2